         Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MAMMUT INDUSTRIAL GROUP                   )
       No. 65 Lotfi Street                )
       Tehran, Iran                       )
                                          )
                            Plaintiff,    )
                                          )                    Civil Action No. 20-3287
       v.                                 )
                                          )
ANDREA M. GACKI                           )                    COMPLAINT FOR
in her official capacity as               )                    DECLARATORY AND
       Director of the United States      )                    INJUNCTIVE RELIEF
       Department of the Treasury         )
       Office of Foreign Assets Control   )
       1500 Pennsylvania Avenue, NW       )
       Freedman’s Bank Building           )
       Washington, D.C. 20220             )
                                          )
                            Defendant,    )
                                          )
       and                                )                    ECF
                                          )
THE UNITED STATES DEPARTMENT              )
OF THE TREASURY, OFFICE OF FOREIGN )
ASSETS CONTROL                            )
       1500 Pennsylvania Avenue, NW       )
       Freedman’s Bank Building           )
       Washington, D.C. 20220             )
                                          )
                            Defendant.    )
__________________________________________)

       Plaintiff Mammut Industrial Group (hereinafter, “MIG”) brings this Complaint for

Declaratory and Injunctive Relief against Defendants the United States Department of the

Treasury’s Office of Foreign Assets Control (“OFAC”) and its Director, Andrea M. Gacki, and

in support of this complaint alleges the following:
         Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 2 of 10




                                   NATURE OF THE CASE

        1.     This lawsuit seeks the Court’s intervention to enjoin Defendants from their

unlawful designation of MIG as a sanctioned Specially Designated National and Blocked Person

(“SDN”) pursuant to Executive Order (“E.O.”) 13382. That designation had the effect of adding

MIG to OFAC’s Specially Designated Nationals and Blocked Persons List (“SDN List”).

        2.     In designating MIG, Defendants made unsupported allegations that have no

rational connection to the criteria of E.O. 13382 that they purport to rely on. OFAC’s reliance on

these allegations therefore was not in accordance with law.

        3.     Specifically, Defendants’ September 21, 2020 Press Release announcing MIG’s

designation states that it was “designated for having provided, or attempted to provide, financial,

material, technological or other support for, or goods or services in support of [Shahid Hemmat

Industrial Group (“SHIG”)], a person whose property and interests in property are blocked

pursuant to E.O. 13382.” Press Release, Treasury Sanctions Key Actors in Iran’s Nuclear and

Ballistic Missile Programs, U.S. Dep’t of the Treasury, (Sept. 21, 2020).

        4.     OFAC’s conclusory allegations, however, are general in nature, are unsupported,

and even if taken as true—although they are not—appear to reference alleged historical

activities. Indeed, OFAC’s press release fails to identify a single transaction, course of dealing,

or any specific conduct to support its determination that MIG provides support or services to

SHIG.

        5.     Moreover, OFAC’s September 25, 2020 Federal Register Notice, which sets forth

the legal basis for MIG’s designation, states that the designation was imposed pursuant to section

1(a)(iv) of E.O. 13382 “for having provided, or attempted to provide, financial, material,

technological or other support for, or goods or services in support of, SHAHID HEMMAT




                                                2
         Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 3 of 10




INDUSTRIAL GROUP, a person whose property and interests in property are blocked pursuant

to E.O. 13382.” 85 Fed. Reg. 60519-60520.

       6.      However, the legal basis for the designation cited by OFAC—section 1(a)(iv) of

E.O. 13382—provides authority for the designation of “any person determined . . . to be owned

or controlled by, or acting or purporting to act for or on behalf of, directly or indirectly, any

person whose property and interests in property are blocked pursuant to this order.” Defendants

have not alleged that MIG is owned or controlled by, or acting or purporting to act for or on

behalf of, directly or indirectly, any person whose property and interests in property are blocked

under E.O. 13382.

       7.      By designating MIG, Defendants have caused it irreparable harm by destroying its

reputation and business interests and forcing MIG out of legitimate business operations and

relationships with longstanding customers and suppliers around the world.

       8.      MIG therefore appeals to this Court to overturn and hold unlawful Defendants’

September 21, 2020 designation, as Defendants’ findings, conclusions, and actions in this matter

violate the APA.

                                 JURISDICTION AND VENUE

       9.      This action arises under the International Emergency Economic Powers Act, 50

U.S.C. § 1701 et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq.

This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

this action arises under the laws of the United States.

       10.     This Court may grant declaratory relief under the Declaratory Judgment Act, 28

U.S.C. § 2201 et seq., and Fed. R. Civ. P. Rule 57. This Court may grant injunctive relief in

accordance with Fed. R. Civ. P. Rule 65.




                                                  3
         Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 4 of 10




        11.     Venue is proper in the District of Columbia pursuant to 28 U.S.C. §§ 1391(b) and

(e), as the Defendants reside in this District.

                                           THE PARTIES

        12.     Mammut Industrial Group is and was at all times relevant to this complaint a

privately held company incorporated under the laws of the Islamic Republic of Iran, and is

located at No. 65 Lotfi Street, Tehran, Iran.

        13.     On September 21, 2020, MIG was designated as a SDN under E.O. 13382 and its

name was added to the SDN List maintained and administered by OFAC.

        14.     Defendant OFAC is a federal administrative agency of the United States

Department of the Treasury, located at 1500 Pennsylvania Ave., NW, Freedman’s Bank

Building, Washington D.C. 20220. OFAC is responsible for administering U.S. economic

sanctions, including, inter alia, by designating persons under E.O. 13382 and restricting dealings

with them under that authority and the implementing regulations located at 31 C.F.R. Parts 501

and 544, the “Reporting, Procedures and Penalties Regulations” and the “Weapons of Mass

Destruction Proliferators Sanctions Regulations,” respectively. OFAC imposed sanctions against

MIG pursuant to authority delegated to it by the Secretary of the Treasury. 31 C.F.R. § 544.802.

        15.     Defendant Andrea M. Gacki is the Director of OFAC. Ms. Gacki is sued in her

official capacity.

                                   FACTUAL ALLEGATIONS

        16.     On September 21, 2020, Defendants issued a Press Release stating that MIG was

designated as a SDN under E.O. 13382 “for having provided, or attempted to provide, financial,

material, technological or other support for, or goods or services in support of SHIG, a person

whose property and interests in property are blocked pursuant to E.O. 13382.” Press Release,




                                                  4
         Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 5 of 10




Treasury Sanctions Key Actors in Iran’s Nuclear and Ballistic Missile Programs, U.S. Dep’t of

the Treasury, (Sept. 21, 2020). That language reflects the designation criteria found in section

1(a)(iii) of E.O. 13382. On the same day, MIG was added to OFAC’s SDN List.

       17.     On September 25, 2020, OFAC published a Federal Register Notice of MIG’s

designation that cited to a separate and distinct legal basis for designation—section 1(a)(iv) of

E.O. 13382—which provides authority for the designation of “any person determined . . . to be

owned or controlled by, or acting or purporting to act for or on behalf of, directly or indirectly,

any person whose property and interests in property are blocked pursuant to this order.” 85 Fed.

Reg. 60519-60520.

       18.     Defendants have not alleged that MIG is owned or controlled by, or acting or

purporting to act for or on behalf of, directly or indirectly, any person whose property and

interests in property are blocked pursuant to this order.

       19.     Furthermore, the conclusory and unsupported allegations against MIG in

Defendants’ Press Release and Federal Register Notice do not provide any factual predicate for

their determination that it meets the designation criteria contained in either section 1(a)(iii) or

section 1(a)(iv) of E.O. 13382.

       20.      Specifically, Defendants’ Press Release suggests that the designation is premised

on the conclusory allegations that “[s]ince early 2000, [MIG] has supported the production of

ballistic missile equipment for Iran’s [Aerospace Industries Organization (“AIO”)] and

specifically, Shahid Hemmat Industrial Group (SHIG), Iran’s primary developer of liquid

propelled missiles. As of late-2019, Mammut Industries continued to support SHIG’s production

of ballistic missile equipment.” Press Release, Treasury Sanctions Key Actors in Iran’s Nuclear

and Ballistic Missile Programs, U.S. Dep’t of the Treasury, (Sept. 21, 2020). The Press Release




                                                  5
         Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 6 of 10




does not include any reasoning in support of OFAC’s conclusion that MIG provided, or

attempted to provide, financial, material, technological or other support for, or goods or services

in support of SHIG. The Press Release also does not demonstrate that MIG is owned or

controlled by, or acting or purporting to act for or on behalf of, directly or indirectly, SHIG or

any other person blocked pursuant to E.O. 13382.

        21.     Moreover, the Press Release appears to reference alleged activities—without any

corroborating or supporting information—that occurred up to twenty years ago, which would be

historical in nature.

        22.     The allegations in Defendants’ Press Release and Federal Register Notice

announcing MIG’s designation are the only information disclosed to MIG as to OFAC’s bases,

conclusions, and evidence supporting the designation. OFAC has not provided MIG with any

portion of the evidentiary memorandum or supporting exhibits underlying the designation, nor

any other information explaining its reasoning in support of the designation.

        23.     As a result of the designation, any property or interests in property in which MIG

maintains an interest under U.S. jurisdiction is blocked, U.S. persons are prohibited from

engaging in any transactions with MIG, and foreign persons, including foreign financial

institutions, run the risk of U.S. sanctions designations for engaging in any significant

transaction(s) with MIG.

                                     CAUSES OF ACTION

                                            COUNT I

DEFENDANTS’ DESIGNATION OF MAMMUT INDUSTRIAL GROUP UNDER E.O. 13382
 IS NOT SUPPORTED BY OR IN ACCORDANCE WITH RELIABLE, PROBATIVE, OR
             SUBSTANTIAL EVIDENCE, AND VIOLATES THE APA




                                                6
         Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 7 of 10




       24.     MIG re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       25.     Defendants’ designation of MIG under E.O. 13382 constitutes final agency action

that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,

and/or in excess of statutory jurisdiction, authority, or limitations, or short of statutory right

because it was not supported by or in accordance with reliable, probative, or substantial evidence

in violation of 5 U.S.C. § 556(d).

       26.     Defendants’ actions, findings, and conclusions based on that evidence therefore

violate the APA and should be jointly or severally set aside by this Court.

                                           COUNT II

 DEFENDANTS’ CONFLATION OF THE DESIGNATION CRITERIA UNDER E.O. 13382
                         VIOLATES THE APA

       27.     MIG re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       28.     Defendants’ conflation of the criteria for designation under E.O. 13382 in

attempting to substantiate MIG’s designation is arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.

       29.     Defendants’ Press Release announcing MIG’s designation uses language invoking

the designation criteria of section 1(a)(iii) of E.O. 13382. OFAC’s Federal Register Notice,

however, cites section 1(a)(iv) of E.O. 13382 as the legal basis for MIG’s designation.

       30.     Accordingly, Defendants have not alleged any facts showing that MIG meets the

legal basis cited by OFAC in the Federal Register in support of its designation.

       31.     Defendants’ conflation of separate and distinct legal authorities in order to uphold

its designation of MIG constitutes a violation of the APA and should be set aside by this Court.



                                                 7
         Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 8 of 10




                                           COUNT III

  DEFENDANTS’ USE OF IRRELEVANT, IMMATERIAL, OR UNDULY REPETITIOUS
   EVIDENCE TO DESIGNATE MAMMUT INDUSTRIAL GROUP UNDER E.O. 13382
                          VIOLATES THE APA

       32.     MIG re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       33.     Defendants’ designation of MIG under E.O. 13382 constitutes final agency action

that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.

Further, the Defendants’ designation of MIG was in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right because the evidence relied upon was irrelevant,

immaterial, or unduly repetitious to the criteria of either section 1(a)(iii) or section 1(a)(iv) of

E.O. 13382, in violation of 5 U.S.C. § 556(d).

       34.     Defendants’ reliance on irrelevant, immaterial, and/or unduly repetitious evidence

constitutes a violation of the APA and should be jointly or severally set aside by this Court.

                                           COUNT IV

  DEFENDANTS’ RELIANCE ON HISTORICAL CONDUCT TO DESIGNATE MAMMUT
INDUSTRIAL GROUP UNDER E.O. 13382 IS ARBITRARY, CAPRICIOUS, AN ABUSE OF
 DISCRETION, AND OTHERWISE NOT IN ACCORDANCE WITH LAW AND VIOLATES
                               THE APA

       35.     MIG re-alleges and incorporates by reference as if fully set forth herein the

allegations in all preceding paragraphs.

       36.     Defendants’ designation of MIG pursuant to E.O. 13382 constitutes final agency

action that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law. This is because Defendants’ conclusion that MIG meets the criteria for designation is based

on unsupported alleged historical conduct that does not satisfy the designation criteria of E.O.

13382, regardless of which section OFAC relied upon.



                                                 8
         Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 9 of 10




       37.    In designating MIG under E.O. 13382, Defendants improperly and solely relied

on historical information. Thus, the designation was arbitrary and capricious, made in abuse of

OFAC’s discretion, and was otherwise not in accordance with law. 5 U.S.C. § 706(2)(A).

Therefore, MIG’s designation violates the APA and should be set aside by this Court.

                                    RELIEF REQUESTED

WHEREFORE, Mammut Industrial Group respectfully requests that this Court:

       A.     Review all material that OFAC relied upon—including classified and law

              enforcement privileged information—in designating MIG;

       B.     Declare Defendants’ reliance on irrelevant, immaterial, non-reliable, non-

              probative, or non-substantial evidence to designate MIG to be unlawful under the

              APA, and jointly or severally set aside that evidence;

       C.     Declare unlawful and set aside any agency action, findings, and conclusions

              found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

              accordance with law, and jointly or severally set aside those actions, findings,

              and/or conclusions;

       D.     Declare unlawful and set aside any agency action, findings, and conclusions

              found to be in excess of statutory jurisdiction, authority, or limitations, or short of

              statutory right, and jointly or severally set aside those actions, findings, and/or

              conclusions;

       E.     Declare MIG’s designation unlawful under the APA;

       F.     Declare and/or order Defendants to rescind MIG’s designation under E.O. 13382

              and remove its name from OFAC’s SDN List;

       G.     Vacate the designation of MIG as a SDN;




                                                9
       Case 1:20-cv-03287-RBW Document 1 Filed 11/13/20 Page 10 of 10




      H.    Grant an award to MIG of costs and attorneys’ fees incurred in this action; and

      I.    Award MIG any other further relief as the Court may deem just and proper.



Dated: November 13, 2020



                                                         Respectfully submitted,

                                                         /s/ Erich C. Ferrari, Esq.
                                                         Erich C. Ferrari, Esq.
                                                         Ferrari & Associates, P.C.
                                                         1455 Pennsylvania Ave., NW
                                                         Suite 400
                                                         Washington, D.C. 20004
                                                         Telephone: (202) 280-6370
                                                         Fax: (877) 448-4885
                                                         Email: ferrari@falawpc.com
                                                         D.C. Bar No. 978253

                                                         Attorney for Plaintiff
                                                         Mammut Industrial Group




                                            10
